IN THE
                        TENTH COURT OF APPEALS



                               No. 10-22-00262-CR

                         IN RE SCOTTIE H. GIBSON


                              Original Proceeding

                         From the 249th District Court
                            Johnson County, Texas
                        Trial Court No. DC-F202000027


                         MEMORANDUM OPINION


      Scottie Gibson’s petition for a writ of mandamus, filed on August 12, 2022, is

denied.



                                              STEVE SMITH
                                              Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed August 17, 2022
Do not publish
[OT06]